                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


CURTIS W. JOHNSON,

                        Plaintiff,

                v.                                              Case No. 20-C-187

KEVIN A. CARR, CATHY A. JESS,
SCOTT M. ECKSTEIN, LORI ADAMS,
JAY VANLANEN, TODD HAMILTON,
CPT. JAMES ELLSINGER, LT. REBECCA
LENZ, SGT. COOK, JOSHUA J. GOMM,
COLIN FRUEHBRODT, JAMIE ADKINS,
ZAKARY KORPITA, and NURSE JANE DOE,

                        Defendants.


                                               ORDER


        Plaintiff Curtis Johnson, who is currently serving a state prison sentence at Green Bay

Correctional Institution, filed this action pursuant to 42 U.S.C. § 1983, alleging that his civil rights

were violated. This case was transferred to this district from the District Court for the Western

District of Wisconsin on February 6, 2020. Plaintiff’s February 10, 2020 request to transfer the

case from the Western District of Wisconsin to this district will therefore be denied as moot. On

February 11, 2020, the defendants filed a motion for summary judgment on exhaustion grounds

and requested a stay of discovery pending the resolution of the defendants’ motion for summary

judgment. The court finds that good cause exists to stay the discovery deadlines in this case.

Accordingly, the defendants’ motion to stay will be granted.

        IT IS THEREFORE ORDERED that Plaintiff’s request to transfer the case from the

Western District of Wisconsin (Dkt. No. 39) is DENIED as moot.
      IT IS FURTHER ORDERED that the defendants’ motion to stay discovery (Dkt. No.

41) is GRANTED. The discovery deadline is stayed pending a decision on the defendants’

motion for summary judgment.

      Dated at Green Bay, Wisconsin this 12th day of February, 2020.

                                                 s/ William C. Griesbach
                                                 William C. Griesbach, District Judge
                                                 United States District Court




                                            2
